DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 9 and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tien et al. (US 2020/0174301).

Regarding claim 1, Tien discloses a liquid crystal display device (Figs. 1-8) comprising:
a first substrate (12);
a second substrate (11);
a facing area where the first substrate (12) and the second substrate (11) face each other; and
a liquid crystal layer (13) and a first spacer (17, Figs. 4, 8) located between the first substrate (12) and the second substrate (11),
wherein
the facing area includes a first area (AA) for displaying an image, a second area (A1) located inside the first area (AA) in a planar view (Figs. 1, 3, 5, 7), and a frame-shaped frame area (e.g., area including at least 112 surrounding A1) located between the first area (AA) and the second area (A1) and surrounding the second area (Figs. 1-8),
the second substrate (11) includes a light-shielding layer (112) formed in the frame area in a planar view (Figs. 1-8),
the second area (A1) is an area having higher transparency than transparency of the first area (AA) (paras. [0017, 0020-0021, 0026]; i.e., at least due to lack of light-impeding elements),
the liquid crystal layer (13) is located in the second area (A1), the frame area, and the first area (AA) (Figs. 2, 4, 6, 8), and
the first spacer (17) is located in the second area (A1) and is provided on the first substrate or the second substrate (11) (Figs. 4, 8).

Regarding claim 2, Tien discloses an illumination device (30),
wherein
the illumination device (30) has a through hole (31) at a position overlapping the second area (A1) (Figs. 2, 4, 6, 8).

Regarding claim 3, Tien discloses a second spacer (123, Fig. 8) located between the first substrate (12) and the second substrate (11) and facing the first spacer (17) in the second area (A1) (Fig. 8),
wherein
the first spacer (17) is provided on the second substrate (11), and
the second spacer (123) is provided on the first substrate (12) (Fig. 8).

Regarding claims 4 and 9, Tien discloses a plurality of third spacers (16) provided on the second substrate (11) in the frame area (Figs. 2, 4, 6, 8),
wherein
the second substrate (11) further includes, in the frame area, a transparent layer (114) facing the liquid crystal layer (13) and a colored layer (113) located between the transparent layer (114) and the light-shielding layer (112) (Figs. 2, 4, 6, 8), and
each of the plurality of third spacers (16) faces the colored layer (113) and is located between the transparent layer (114) and the first substrate (12) (Figs. 2, 4, 6, 8).

Regarding claim 14, Tien discloses a photoreceiver (20) located in the second area (A1),
wherein
the photoreceiver (20) is inserted into the through hole (31) of the illumination device (30) (Figs. 2, 4, 6, 8).

Claim Rejections - 35 USC § 103
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-8 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Tien et al. (US 2020/0174301), as applied to claims 3, 4 and 9 above, and further in view of Nakamura et al. (US 2020/0236259), of record in the IDS.

Regarding claims 5, 7, 10 and 12, Tien discloses wherein
the first substrate (12) further includes a common electrode (124 and paras. [0021-0022]) located in the first area (AA) and the frame area, an inorganic insulating layer (123 in AA) that covers the common electrode (e.g., 124, Figs. 2, 4, 6, 8), and an alignment film (15).
Tien fails to explicitly disclose a transparent conductive layer formed above the inorganic insulating layer in the second area and the frame area, the alignment film formed above the transparent conductive layer, wherein the transparent conductive layer is in contact with each of the inorganic insulating layer and the alignment film.
However, Nakamura discloses a liquid crystal display device (Figs. 1-15), comprising
a transparent conductive layer (St, Fig. 11) formed above the inorganic insulating layer (26) in the second area (TS / 5s) and the frame area (DS / 5d) (Figs. 3, 11; para. [0049]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a transparent conductive layer formed above the inorganic insulating layer in the second area and the frame area, as in Nakamura, into the LCD device of Tien to provide a transparent connection line of signal wiring while not obstructing light in the second area.
Furthermore, Tien in view of Nakamura discloses the alignment film (15, Tien) formed above the transparent conductive layer (St, Nakamura), wherein the transparent conductive layer is in contact with each of the inorganic insulating layer (123, Tien; 26, Nakamura) and the alignment film (15, Tien) (Figs. 2, 4, 6, 8, Tien; Fig. 3, Nakamura), since Nakamura discloses the transparent conductive layer is formed on the inorganic insulating layer as the uppermost layer, and Tien discloses an alignment film as the uppermost layer, as is well known in the art.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the alignment film formed above the transparent conductive layer, wherein the transparent conductive layer is in contact with each of the inorganic insulating layer and the alignment film, to form an alignment film as the uppermost layer closest to the liquid crystal layer to orient the liquid crystal molecules for effective imaging in the display.

Regarding claims 6, 8, 11 and 13, Tien discloses wherein
the first substrate (12) further includes a first organic insulating layer (122) (Figs. 2, 4, 6, 8).
Tien fails to explicitly disclose a metal line formed above the first organic insulating layer, and a second organic insulating layer formed above the first organic insulating layer and the metal line, the inorganic insulating layer has a contact hole that penetrates in the frame area, the common electrode is located above the second organic insulating layer and electrically connected to the metal line, and the transparent conductive layer is connected to the common electrode through the contact hole.
	However, Nakamura discloses a metal line (TWb) formed above the first organic insulating layer (24), and a second insulating layer (25) formed above the first organic insulating layer (24) and the metal line (TWb) (Fig. 3),
the inorganic insulating layer (26) has a contact hole (CH, Figs, 3, 11) that penetrates in the frame area (DS / 5d),
the common electrode (CM) is located above the second insulating layer (25) and electrically connected to the metal line (TWb) (Fig. 3), and
the transparent conductive layer (St) is connected to the common electrode (CM) through the contact hole (CH) (Fig. 11; para. [0049]; connected at least via line Sb).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a metal line formed above the first organic insulating layer, and a second organic insulating layer formed above the first organic insulating layer and the metal line, the inorganic insulating layer has a contact hole that penetrates in the frame area, the common electrode is located above the second organic insulating layer and electrically connected to the metal line, and the transparent conductive layer is connected to the common electrode through the contact hole, as in Nakamura, into the LCD device of Tien to form insulated sensor signal lines to provide a touch-sensing functional device.
Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the second insulating layer as organic, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAISLEY L WILSON whose telephone number is (571)270-5023.  The examiner can normally be reached Monday-Friday, 9:00am-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAISLEY L WILSON/Primary Examiner, Art Unit 2896